                                                                                                               CLOSED,JURY
                                          U.S. District Court
                                District of South Carolina (Florence)
                         CIVIL DOCKET FOR CASE #: 4:18−cv−02409−MGL

Smith et al v. Captain George's of South Carolina, LP et al                    Date Filed: 08/30/2018
Assigned to: Honorable Mary Geiger Lewis                                       Date Terminated: 03/29/2019
related Cases: 4:17−cv−01308−RBH                                               Jury Demand: Plaintiff
                4:19−cv−00800−MGL                                              Nature of Suit: 710 Labor: Fair Standards
                                                                               Jurisdiction: Federal Question
Cause: 29:201 Fair Labor Standards Act
Plaintiff
Desera Smith                                                  represented by Patrick James McLaughlin
On behalf of themselves and those similarly                                  Wukela Law Firm
situated                                                                     PO Box 13057
                                                                             Florence, SC 29504
                                                                             843−669−5634
                                                                             Fax: 843−669−5150
                                                                             Email: patrick@wukelalaw.com
                                                                             LEAD ATTORNEY
                                                                             ATTORNEY TO BE NOTICED

Plaintiff
Kayla Gudinas                                                 represented by Patrick James McLaughlin
On behalf of themselves and those similarly                                  (See above for address)
situated                                                                     LEAD ATTORNEY
                                                                             ATTORNEY TO BE NOTICED


V.
Defendant
Captain George's of South Carolina, LP                        represented by Leah B Moody
                                                                             Leah B Moody Law Office
                                                                             PO Box 1015
                                                                             Rock Hill, SC 29731
                                                                             803−327−4192
                                                                             Fax: 803−329−1344
                                                                             Email: lbmatty@comporium.net
                                                                             LEAD ATTORNEY
                                                                             ATTORNEY TO BE NOTICED

Defendant
Captain George's of South Carolina, Inc.                      represented by Leah B Moody
                                                                             (See above for address)
                                                                             LEAD ATTORNEY
                                                                             ATTORNEY TO BE NOTICED

Defendant
Captain KDH, LLC                                              represented by
                                                                          Leah B Moody
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Defendant
Lideslambous, Inc.                                         represented by Leah B Moody
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Defendant
Pitsilambous, Inc.                                         represented by Leah B Moody
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Defendant
Pitsilides Management, LLC                                 represented by Leah B Moody
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Defendant
George Pitsilides                                          represented by Leah B Moody
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Defendant
Sherry Pitsilides                                          represented by Leah B Moody
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Defendant
Doe Corporations 1−4                                       represented by Leah B Moody
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED


 Date Filed          #   Docket Text

 08/30/2018         Ï1   COMPLAINT against Captain Georges of South Carolina Inc, Captain Georges of South Carolina
                         LP, Captain KDH LLC, Doe Corporations 1−4, Lideslambous Inc, Pitsilambous Inc, George
                         Pitsilides, Sherry Pitsilides, Pitsilides Management LLC (filing fee $400 receipt number
                         0420−7974665), filed by Kayla Gudinas, Desera Smith. (Attachments: # 1 Supporting Documents
                         − Consent Forms of Plaintiffs) (lsut, ) (Main Document 1 replaced on 9/7/2018 as requested by
                         filing attorney) (dsto) (Entered: 08/31/2018)
08/30/2018    Ï3    Local Rule 26.01 Answers to Interrogatories by Kayla Gudinas, Desera Smith. (lsut, ) (Entered:
                    08/31/2018)

08/31/2018    Ï4    Summons Issued as to Captain Georges of South Carolina Inc, Captain Georges of South Carolina
                    LP, Captain KDH LLC, Lideslambous Inc, Pitsilambous Inc, George Pitsilides, Sherry Pitsilides.
                    Service due by 11/29/2018. (lsut, ) (Entered: 08/31/2018)

09/06/2018    Ï6    Summons Issued as to Pitsilides Management LLC. Service due by 12/5/2018. (lsut, ) (Entered:
                    09/06/2018)

09/06/2018    Ï7    NOTICE OF JOINDER re 1 Complaint, Notice of Joinder of Teal Adamczyk to this Action by
                    Patrick James McLaughlin on behalf of Kayla Gudinas, Desera Smith (Attachments: # 1 Exhibit
                    Ex. A. Consent to Join Action for Teal Adamczyk with Certificate of Service)(McLaughlin,
                    Patrick) (Entered: 09/06/2018)

09/26/2018    Ï8    SUMMONS Returned Executed by Kayla Gudinas, Desera Smith. Captain Georges of South
                    Carolina Inc, Captain Georges of South Carolina LP, Captain KDH LLC served, Lideslambous Inc,
                    Pitsilambous Inc, Pitsilides Management LLC served on 9/20/2018, answer due 10/11/2018.
                    (Attachments: # 1 Certified Mail − Green Card) (McLaughlin, Patrick) Modified on 09/28/2018 to
                    correct event type. (lsut, ) (Entered: 09/28/2018)

09/26/2018    Ï9    SUMMONS Returned Executed by Kayla Gudinas, Desera Smith. George Pitsilides served on
                    9/24/2018, answer due 10/15/2018. (Attachments: # 1 Certified Mail − Green Card) (McLaughlin,
                    Patrick) Modified on 9/28/2018 to correct event type. (lsut, ) (Entered: 09/28/2018)

09/26/2018   Ï 10   SUMMONS Returned Executed by Kayla Gudinas, Desera Smith. Sherry Pitsilides served on
                    9/24/2018, answer due 10/15/2018. (Attachments: # 1 Certified Mail − Green Card) (McLaughlin,
                    Patrick) Modified on 9/28/2018 to correct event type. (lsut, ) (Entered: 09/28/2018)

10/11/2018   Ï 11   ANSWER to 1 Complaint, by Captain Georges of South Carolina Inc, Captain Georges of South
                    Carolina LP, Captain KDH LLC, Doe Corporations 1−4, Lideslambous Inc, Pitsilambous Inc,
                    Pitsilides Management LLC.(Moody, Leah) Modified to remove filers not listed on document on
                    3/18/2019 (cbru, ). (Entered: 10/11/2018)

10/11/2018   Ï 12   Local Rule 26.01 Answers to Interrogatories by Captain George's of South Carolina, LP .(Moody,
                    Leah) Modified to correct filer and to edit text on 3/18/2019 (cbru, ). (Entered: 10/11/2018)

10/11/2018   Ï 13   Local Rule 26.01 Answers to Interrogatories by Captain Georges of South Carolina Inc.(Moody,
                    Leah) (Entered: 10/11/2018)

10/11/2018   Ï 14   Local Rule 26.01 Answers to Interrogatories by Captain KDH LLC.(Moody, Leah) (Entered:
                    10/11/2018)

10/11/2018   Ï 15   Local Rule 26.01 Answers to Interrogatories by Doe Corporations 1−4.(Moody, Leah) (Entered:
                    10/11/2018)

10/11/2018   Ï 16   Local Rule 26.01 Answers to Interrogatories by Lideslambous Inc.(Moody, Leah) (Entered:
                    10/11/2018)

10/11/2018   Ï 17   Local Rule 26.01 Answers to Interrogatories by Pitsilambous Inc.(Moody, Leah) (Entered:
                    10/11/2018)

10/11/2018   Ï 18   Local Rule 26.01 Answers to Interrogatories by Pitsilides Management LLC.(Moody, Leah)
                    (Entered: 10/11/2018)

10/15/2018   Ï 19   NOTICE OF JOINDER Notice of Consent to Join Action by Justin Melton and Peyton Newsome by
                    Patrick James McLaughlin on behalf of Kayla Gudinas, Desera Smith (Attachments: # 1 Exhibit
                    Notice of Consent to Join by Justin Melton and Peyton Newsome)(McLaughlin, Patrick) (Entered:
                    10/15/2018)

10/15/2018   Ï 20   ANSWER to 1 Complaint, by George Pitsilides.(Moody, Leah) (Entered: 10/15/2018)

10/15/2018   Ï 21   MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM by Sherry Pitsilides. Response to
                    Motion due by 10/29/2018. Add an additional 3 days only if served by mail or otherwise allowed
                    under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Attachments: # 1 Memo in Support of Sharon B.
                    (Sherry) Pitsilides' Motion Dismiss, # 2 Exhibit First Declaration of Michael Jahn, # 3 Exhibit
                    Second Declaration of Michael Jahn, # 4 Exhibit First Declaration of Sharon B. (Sherry) Pitsilides,
                    # 5 Exhibit Second Declaration of Sharon B. (Sherry) Pitsilides)No proposed order.(Moody, Leah)
                    (Entered: 10/15/2018)

10/15/2018   Ï 22   Local Rule 26.01 Answers to Interrogatories by George Pitsilides.(Moody, Leah) (Entered:
                    10/15/2018)

10/15/2018   Ï 23   Local Rule 26.01 Answers to Interrogatories by Sherry Pitsilides.(Moody, Leah) (Entered:
                    10/15/2018)

10/17/2018   Ï 24   CONFERENCE AND SCHEDULING ORDER. Rule 26(f) Conference Deadline 11/6/2018,
                    26(a) Initial Disclosures due by 11/20/2018, Rule 26 Report due by 11/20/2018, Motions to
                    Amend Pleadings due by 1/15/2019, Plaintiffs ID of Expert Witness due by 2/14/2019,
                    Defendants ID of Expert Witnesses Due by 3/18/2019, Records Custodian Affidavit due by
                    3/18/2019, Discovery due by 5/15/2019, Motions due by 5/30/2019, Rule 26(a)(3) Disclosures
                    due by 8/13/2019, ADR Statement due by 6/29/2019, Mediation Due by 7/29/2019.Motions in
                    limine must be filed at least three weeks prior to date set for jury selection. Responses to
                    motions in limine shall be filed within seven (7) days after the motion is filed. Parties shall
                    furnish the Court pretrial briefs seven (7) days prior to the date set for jury selection. This
                    case is subject to being called for jury selection and/or trial on or after 10/07/2019. Signed by
                    the Honorable R Bryan Harwell on 10/17/2018. (lsut, ) (Entered: 10/17/2018)

10/29/2018   Ï 25   RESPONSE in Opposition re 21 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                    Response filed by Kayla Gudinas, Desera Smith.Reply to Response to Motion due by 11/5/2018
                    Add an additional 3 days only if served by mail or otherwise allowed under Fed. R. Civ. P. 6.
                    (Attachments: # 1 Exhibit Ds MTD Pitsilides in EDVa, # 2 Exhibit Order Denying MTD S.
                    Pitsilides EDVa)(McLaughlin, Patrick) (Entered: 10/29/2018)

11/15/2018   Ï 26   NOTICE OF JOINDER by Matthew Delano by Patrick James McLaughlin on behalf of Desera
                    Smith (Attachments: # 1 Exhibit Ex A Consent to Join − Matthew Delano)(McLaughlin, Patrick)
                    (Entered: 11/15/2018)

11/20/2018   Ï 27   Joint Rule 26(f) Report by Kayla Gudinas, Desera Smith.(McLaughlin, Patrick) (Main Document
                    27 replaced on 11/27/2018 to correct incorrect document) (lsut, ). (Entered: 11/20/2018)

11/20/2018   Ï 28   Local Rule 26.03 Answers to Interrogatories by Kayla Gudinas, Desera Smith.(McLaughlin,
                    Patrick) (Main Document 28 replaced on 11/27/2018 to replace incorrect document with correct
                    document as provided by filing user) (lsut, ). (Entered: 11/20/2018)

11/27/2018   Ï 29   Local Rule 26.03 Answers to Interrogatories by Captain Georges of South Carolina Inc, Captain
                    Georges of South Carolina LP, Captain KDH LLC, Doe Corporations 1−4, Lideslambous Inc,
                    Pitsilambous Inc, George Pitsilides, Sherry Pitsilides, Pitsilides Management LLC.(Moody, Leah)
                    (Main Document 29 replaced on 11/27/2018 to replace incorrect document with correct document
                    as provided by filing user) (lsut, ). (Entered: 11/27/2018)

12/03/2018   Ï 30   NOTICE OF JOINDER b y Kyle Warren by Patrick James McLaughlin on behalf of Kayla
                    Gudinas, Desera Smith (Attachments: # 1 Exhibit Notice of Consent to Join by Kyle
                    Warren)(McLaughlin, Patrick) (Entered: 12/03/2018)
12/12/2018   Ï 31   MOTION to Change Venue by Captain Georges of South Carolina Inc, Captain Georges of South
                    Carolina LP, Captain KDH LLC, Doe Corporations 1−4, Lideslambous Inc, Pitsilambous Inc,
                    George Pitsilides, Sherry Pitsilides, Pitsilides Management LLC. Response to Motion due by
                    12/27/2018. Add an additional 3 days only if served by mail or otherwise allowed under Fed. R.
                    Civ. P. 6 or Fed. R. Crim. P. 45. (Attachments: # 1 Memo in Support Defendants' Memorandum in
                    Support, # 2 Exhibit First Declaration of Michael Jan, # 3 Exhibit Proposed Transfer
                    Order)Proposed order is being emailed to chambers with copy to opposing counsel.(Moody, Leah)
                    (Entered: 12/12/2018)

12/18/2018   Ï 32   NOTICE OF JOINDER Notice of Consent to Join Acton by Patrick James McLaughlin on behalf of
                    Kayla Gudinas, Desera Smith (Attachments: # 1 Exhibit Gail Kinter Notice of Consent to Join
                    Action)(McLaughlin, Patrick) (Entered: 12/18/2018)

03/14/2019   Ï 33   Case Reassigned to Judge Honorable Mary Geiger Lewis. Judge Chief Judge R Bryan Harwell no
                    longer assigned to the case. (glev, ) (Entered: 03/14/2019)

03/18/2019   Ï 34   AMENDED CONFERENCE AND SCHEDULING ORDER: Discovery due by 5/15/2019,
                    Motion in Limine due by 8/26/2019, Motions due by 5/30/2019, Rule 26(a)(3) Disclosures due
                    by 8/13/2019, Jury Selection Deadline 9/16/2019, Mediation Due by 7/29/2019, Signed by
                    Honorable Mary Geiger Lewis on 3/18/2019. (cbru, ) (Entered: 03/18/2019)

03/18/2019   Ï 35   MEDIATION ORDER. Signed by Honorable Mary Geiger Lewis on 3/18/2019. (cbru, )
                    (Entered: 03/18/2019)

03/18/2019   Ï 36   TEXT ORDER: This case having been recently reassigned to the Honorable Mary G. Lewis,
                    the parties' attention is hereby directed to the new controlling scheduling and mediation
                    orders. Signed by Honorable Mary Geiger Lewis on 3/18/2019. (cbru, ) (Entered: 03/18/2019)

03/29/2019   Ï 37   TEXT ORDER: Pending before the Court is Defendants' motion to change venue. ECF No.
                    31 . The Court hereby GRANTS Defendants' motion to change venue as unopposed. The
                    Court DIRECTS the Clerk to transfer this case to the Eastern District of Virginia, Norfolk
                    Division. IT IS SO ORDERED. Signed by Honorable Mary Geiger Lewis on 3/29/2019.(cbru,
                    ) (Entered: 03/29/2019)
